El Juez Asociado Señor Torres Rigual
emitió la opinión del Tribunal.
Este caso pone de manifiesto la situación que confrontan algunos ciudadanos al acudir a agencias administrativas en el trámite de asuntos que se prolongan innecesariamente por tecnicismos que pueden evitarse mediante una plena y cabal consideración de todas las alternativas bajo ley. La esencia del trámite administrativo es su flexibilidad y no debe recargarse con el rigor formalista que en el pasado caracterizó los procedimientos judiciales. Esta norma tiene mayor justificación cuando se trata, como en este caso, de un sencillo trámite de segregación simple en que la agencia tuvo ante sí los hechos pertinentes para hacer la determinación sobre su procedencia y no lo hizo.
La Administración de Reglamentos y Permisos (A.R.P.E.) desaprobó la segregación de un lote de 945 metros cuadrados de una finca de alrededor de 41 cuerdas ubicada en el Barrio Honduras de Barranquitas por el fundamento de que dicha finca radicaba en un distrito R-0(25) donde la cabida mínima para la creación de nuevas fincas es de 25 cuerdas. Dicho distrito fue creado mediante enmiendas a los mapas de zonificación con el propósito de mantener en su estado *213natural el área que se identifica con el nombre de “Cañón de San Cristóbal” dentro de los límites territoriales de los municipios de Aibonito y Barranquitas. A instancia del interesado José N. Colón la Junta de Apelaciones Sobre Construcciones y Lotificaciones revocó la desaprobación de A.R.P.E., y, considerando las circunstancias especiales que concurrían en el caso, autorizó la segregación solicitada dentro de la facultad discrecional conferida por el Art. 31(c) de la Ley Orgánica de la Administración de Reglamentos y Permisos, Ley Núm. 76 de 24 de junio de 1975, 23 L.P.R.A. sec. 72(c). Específicamente la Junta de Apelaciones tomó en consideración que el lote a segregarse formaba parte de un sector donde ya existía un desarrollo urbano lejano al área propia del Cañón de San Cristóbal por lo que no habría de afectar sustancialmente las características esenciales del área. También consideró como circunstancia especial que el lote en cuestión estaba segregado de hecho sobre el terreno, tenía acceso por una carretera municipal, contaba con las facilidades públicas esenciales y estaba conforme a las disposiciones del Reglamento para Lotificaciones Simples habiendo sido endosada la segregación por el Municipio de Barranquitas.
La Junta de Planificación como parte afectada por la resolución de la Junta de Apelaciones — el Art. 31(e), Ley Núm. 76 de 24 de junio de 1975, supra, sec. 72(c)(e), (1) expresamente reconoce la capacidad de la Junta de Planificación para impugnar las resoluciones de la Junta de Apelaciones, aunque aquélla no es parte en los procedimientos originales— *214solicitó revisión al Tribunal Superior, Sala de San Juan en la que señaló como error que la Junta de Apelaciones había otorgado una variación en primera instancia contraria a la ley y a lo resuelto en Quevedo Segarra v. J.A.C.L., 102 D.P.R. 87 (1974). El tribunal de instancia confirmó la resolución de la Junta de Apelaciones al concluir que el lenguaje del estatuto bajo el cual se decidió Quevedo Segarra había sido variado por la nueva Ley Orgánica de la Administración de Reglamentos y Permisos, supra.
No conforme la Junta de Planificación instó el presente recurso solicitando la revocación de la sentencia dictada por el tribunal de instancia confirmando la resolución de la Junta de Apelaciones.
En Quevedo Segarra resolvimos que la función déla Junta de Apelaciones era exclusivamente de revisión y que corres-pondía a la Junta de Planificación la jurisdicción para entender en primera instancia en la concesión de variaciones y autorización de excepciones a los reglamentos de plani-ficación. Esta conclusión se fundó no sólo en el texto específico y en el historial de la entonces vigente Ley de Planificación y Presupuesto, Art. 26, 23 L.P.R.A. see. 28, sino, además, en la naturaleza y alcance de estos conceptos dentro del régimen establecido para controlar y dirigir el desarrollo urbano en forma integral con un mínimo de fricción y conflicto.
En virtud de la nueva Ley Orgánica de la Administración de Reglamentos y Permisos, Ley Núm. 76 de 24 de junio de 1975, 23 L.P.R.A. sec. 71, se adoptó un nuevo esquema administrativo mediante el cual se transfirió a A.R.P.E. las funciones operacionales que hasta entonces desempeñaba la Junta de Planificación y se confirió a este nuevo organismo la facultad de aplicar y velar por el cumplimiento de las leyes y reglamentos de planificación. La Junta de Planificación quedó restructurada por una nueva ley orgánica que la liberó de esas funciones operacionales y, por otro lado, fortaleció sus funciones de integrar y coordinar la formulación e implementación de la política pública sobre *215el desarrollo físico, económico y social de Puerto Rico. Véase Ley Núm. 75 de 24 de junio de 1975, 23 L.P.R.A. secs. 62-63j.
A poco que se examine el nuevo texto del Art. 31, inciso (c) de la Ley Orgánica de la Administración de Reglamentos y Permisos y su historial legislativo y se compare con el texto derogado del Art. 26 que sirvió de base a lo resuelto en Quevedo Segarra, se notará que la conclusión del tribunal de instancia al efecto de que la nueva ley revocó dicha decisión es a todas luces errónea.
El nuevo esquema administrativo preservó la función exclusivamente revisora de la Junta de Apelaciones en términos que para todo fin práctico son idénticos a los de la ley derogada según veremos a continuación.
El Art. 31 de la nueva Ley Orgánica de Reglamentación y Permisos, supra, define las facultades y deberes de la Junta de Apelación, en los siguientes términos:
“(a).
(b).
(c) La Junta de Apelaciones celebrará una vista con notificación previa, a la Junta de Planificación, la Administración y a las partes interesadas o afectadas, según aparezcan de su expediente, en la cual podrá recibir toda la prueba que resulte necesaria para adjudicar casos y deberá dictar su resolución dentro de los treinta (30) días siguientes a dicha vista. Deberá notificar su resolución a las partes interesadas, con copia a la Administración de Regla-mentos y Permisos y a la Junta de Planificación.
La Junta de Apelaciones podrá decretar a nivel apelativo cualquier orden, requerimiento, resolución o determinación que a su juicio deba dictarse: (1) por motivo de perjuicios ocasionados por circunstancias especiales o extraordinarias cuando la actuación o resolución de la cual se apela resulta en una prohibición o restricción irrazonable del derecho del apelante al uso y disfrute de su propiedad: (2) por denegaciones viciosas para emitir los permisos necesarios o; (3) por cualesquiera otras razones autorizadas eA los reglamentos de la Junta de Planificación de Puerto Rico y de la Administración de Reglamentos y Permisos adoptados o aprobados a virtud de las sees. 62 a 63j de este título, este Capítulo o cualquiera otra ley, y, a tal fin, la Junta de Apelaciones tendrá los mismos *216poderes del funcionario u organismo de cuya actuación se apela, remitiendo copia de su determinación a la Junta de Planificación y a la Administración de Reglamentos y Permisos.” (Énfasis nuestro.)
Y el texto del Art. 26 derogado disponía en términos similares que:
“(a) ... La Junta de Apelaciones celebrará una vista, con notificación a las partes interesadas, y deberá dictar su resolución dentro de los treinta (30) días siguientes a dicha vista. La Junta de Apelaciones podrá decretar cualquier orden, requerimiento, resolución o determinación que a su juicio deberá dictarse (1) por motivo de perjuicios ocasionados por circunstancias especiales, (2) por denegaciones viciosas para emitir los permisos necesarios, (3) por cualesquiera otras razones autorizadas en los reglamentos de la Junta de Planificación de Puerto Rico adoptados en virtud de las secs. 1 a 80 y 81 a 86 de este título, y a tal fin, la Junta tendrá los mismos poderes del funcionario u organismo de cuya sentencia se apela . . . 23 L.P.R.A. see. 28.
Como puede verse, donde el anterior Art. 26 disponía que la notificación de la vista se hiciera a “las partes interesadas”, ahora se provee específicamente que se notifique, además, a la Junta de Planificación y a A.R.P.E. La adición no tiene consecuencia práctica puesto que ambas son partes intere-sadas o afectadas; la Junta de Planificación porque es el organismo que formula y adopta los reglamentos de plani-ficación, y A.R.P.E. porque es el organismo de cuya resolución se apela.
El anterior Art. 26(b) no hacía mención, como lo hace ahora expresamente el Art. 31(c) de la facultad de la Junta de Apelaciones para “recibir toda la prueba que resulte necesaria para adjudicar casos”. El tribunal de instancia fundó su errada conclusión en este cambio aparente del texto que no tiene el alcance de alterar la función que siempre ha tenido la Junta de Apelaciones de recibir toda la prueba necesaria. A este respecto conviene examinar el historial legislativo.
El proyecto que originalmente se presentó a la Asamblea Legislativa, el P. de la C. 1271, que luego se convirtió en la Ley Orgánica de la Administración de Reglamentos y Permisos, *217swpra, en el Art. 31, inciso (c) disponía que la revisión ante la Junta de Apelaciones se limitaba a la prueba que tuvo ante sí el funcionario u organismo de cuya actuación se apelaba en aquellos casos en que se hubiere celebrado vista.(2) La Junta de Apelaciones objetó esta limitación en su Memorial al Presidente de la Comisión del Desarrollo Socioeconómico y Planificación de la Cámara de Representantes por la razón de que establecía dos procedimientos distintos; uno, cuando el organismo recurrido no hubiere celebrado una vista pública, en cuyo caso la Junta de Apelaciones podía recibir toda la prueba que fuera pertinente a la controversia, y el otro, cuando se hubiese celebrado una vista pública, en cuyo caso la prueba estaría limitada a aquella que tuvo ante sí el fun-cionario con jurisdicción original. En vista de ello la Junta de Apelaciones recomendó a la referida comisión legislativa que se preservara su función revisora como lo era hasta el presente. Al respecto expresó: “Esta Junta de Apelaciones entiende recomendable que ésta continúe como hasta el presente, recibiendo toda la prueba disponible que ofrezcan las partes, en todos los casos, tanto aquellos en que se han celebrado vista pública ante la agencia apelada como aquellos en que ésta no ha sido celebrada la misma.” Id. a la pág. 12. Es decir, la Junta de Apelaciones siempre ha recibido toda la prueba disponible y el nuevo texto del Art. 31, inciso (c), responde a esa realidad procesal a la que el texto derogado no hacía referencia por no considerarlo necesario. Nunca se cuestionó esa facultad hasta que se presentó en la Cámara de Representantes el P. de la C. 1271. No hay, pues, justificación válida para derivar del nuevo Art. 31(c) la intención de la Asamblea Legislativa de alterar en este aspecto la función revisora de la Junta de Apelaciones tal y como se había establecido en Quevedo Segarra.
*218El error del tribunal de instancia, sin embargo, no invalida su sentencia confirmando la resolución de la Junta de Apelaciones que concedió la variación solicitada.
La Junta de Planificación impugna la sentencia recurrida por el fundamento de que la Junta de Apelaciones concedió en primera instancia una variación contrario a lo resuelto en Quevedo Segarra. Su contención es al efecto de que como el interesado José N. Colón nunca solicitó a A.R.P.E. una variación sino que fundó su solicitud para la segregación del lote de 945 metros cuadrados en que la reglamentación del Cañón de San Cristóbal no había entrado en vigor, por lo que la revisión ante la Junta de Apelaciones tenía que limitarse a este fundamento, y, que el considerar en revisión el caso como uno de variación constituía una actuación en primera instan-cia para lo cual no tenía facultad en ley.
El apuntamiento es inmeritorio. Recuérdese que la solicitud de segregación se presentó a A.R.P.E. en primera instancia y al ser denegada es que el interesado José N. Colón acude en revisión a la Junta de Apelaciones. Ésta ejerció su función revisora conforme a las disposiciones del mencionado Art. 31, inciso (c), el cual no sólo le confiere amplia facultad para decretar a nivel apelativo cualquier orden, requerimiento, resolución o determinación que a su juicio deba dictarse: 1) por motivo de perjuicios ocasionados por circunstancias especiales; 2) por denegaciones viciosas o, 3) por cualesquiera otras razones autorizadas en los reglamentos, sino que, además, reconoce expresamente a la Junta de Apelaciones, al igual que el anterior Art. 26, los mismos poderes del funcionario u organismo de cuya actuación se apela.
No tiene importancia el hecho de que la solicitud de segregación se presentara ante A.R.P.E. con un fundamento equivocado — la inaplicabilidad del reglamento de zonificación por no haber entrado en vigor — en vez de como propiamente una autorización de variación. La finca está ubicada en un distrito especial en que el reglamento vigente prohíbe la *219segregación de menos de veinticinco cuerdas. La única forma pues en que A.R.P.E. podía considerar la solicitud de segre-gación era como una autorización de variación debido a circunstancias especiales. En el ejercicio de esa facultad discrecional A.R.P.E. venía obligada tanto a considerar la razonabilidad de la prohibición como la posibilidad de aliviar el perjuicio ocasionado por la aplicación literal del regla-mento, independientemente del fundamento aducido por el interesado José N. Colón. Para ello celebró una vista y llevó a cabo una inspección ocular de la cual necesariamente habrían de surgir las circunstancias especiales que luego sirvieron de base a la Junta de Apelaciones para otorgar en la etapa apelativa la segregación solicitada. No obstante, A.R.P.E. limitó indebidamente el ejercicio de su discreción al funda-mento aducido ante ella negando implícitamente un remedio que las circunstancias especiales del caso justificaba. Decimos que implícitamente porque en su resolución denegatoria A.R.P.E. expresó que desaprobaba la segregación “luego de considerar este caso en todos sus méritos y de una inspección efectuada sobre el terreno”, lo que quiere decir que, en efecto, consideró todas las alternativas a que el interesado tenía derecho lo que necesariamente incluye una variación por no permitir el reglamento una segregación ordinaria. La actua-ción de la Junta de Apelaciones no fue otra cosa que la consideración del caso en todos sus méritos, al igual que lo había hecho A.R.P.E. en primera instancia, y la concesión de la variación, que es uno de los remedios a que el interesado tiene derecho de justificar su procedencia, está precisamente dentro de las facultades de la Junta de Apelaciones. A nuestro juicio los hechos presentados ante A.R.P.E. en primera instancia fueron suficientes para sostener la determinación de la Junta de Apelaciones. Reafirma nuestro juicio el hecho de que posteriormente A.R.P.E. autorizó la formación de cuatro solares con cabidas que fluctúan entre 500 y 1275 metros cuadrados en una finca cercana a la de José N. Colón y *220que también está incluida en el mismo distrito de zonificación R-0(25).
La situación fáctica es pues completamente distinta a la de Quevedo Segarra. Allí la Junta de Planificación aprobó la concesión de una excepción al reglamento y la Junta de Apelaciones revocó finalmente porque la facultad de entender en primera instancia en la solicitud para la concesión de una variación o la autorización de excepción le correspondía a ella y no a la Junta de Planificación. Aquí la Junta de Apelaciones ejerció su facultad apelativa para revisar la intervención, que en primera instancia A.R.P.E. había ejercido. La actuación de la Junta de Apelaciones, por tanto, es enteramente con-sistente con lo resuelto en Quevedo Segarra.

Se dictará sentencia conforme a las anteriores consi-deraciones.

El Juez Asociado Señor Díaz Cruz emitió opinión disidente. El Juez Asociado Señor Negrón García no intervino.
—O—

(1) E1 Art. 31(e) provee en lo pertinente:
“(e) La Junta de Planificación, la Administración de Reglamentos y Permisos, o cualquier parte interesada o afectada por una actuación o resolución de la Junta de Apelaciones en relación con la cual una petición de reconsideración hubiere sido formulada y denegada, podrá establecer recurso de revisión ante el Tribunal Superior de Puerto Rico, Sala de San Juan o en la Sala cuya jurisdicción comprenda el lugar donde esté ubicado el proyecto, dentro del término de treinta (30) días contados a partir de la fecha del depósito en el correo de la notificación de la denegatoria de la solicitud de reconsideración.”


(2)El texto del Art. 31(c) del P. de la C. 1271, disponía en lo pertinente:
“La Junta de Apelaciones tendrá los mismos poderes de, y limitará tal revisión a la prueba que tuvo ante sí, el funcionario u organismo de cuya actuación se apela, en aquellos casos en que éste haya celebrado vista, remitiendo copia de su determinación a la Junta de Planificación y a la Administración de Reglamentos y Permisos.”